       Case 2:20-cv-01189-DMC Document 98 Filed 09/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH ROBINSON,                                 No. 2:20-CV-1189-DMC
12                       Plaintiff,
13           v.                                        ORDER
14    KENNETH BRYANT,
15                       Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   Court is Plaintiff’s request, ECF No. 72, to withdraw the request for judicial notice, ECF No. 65,

19   submitted by Plaintiff on March 11, 2021. Good cause appearing therefor, Plaintiff’s request to

20   withdraw is granted. Plaintiff’s March 11, 2021, request for judicial notice will be disregarded.

21                  IT IS SO ORDERED.

22

23   Dated: September 16, 2021
                                                           ____________________________________
24                                                         DENNIS M. COTA
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                       1
